Title: From George Washington to Major General Charles Lee, 22 February 1776
From: Washington, George
To: Lee, Charles



Dr Sir
Cambridge Feby 22. 1776

I fully expected by the Two last Posts to have received your favours, with an account of the measures you have been & are pursuing for the defence of New York, & of such Occurrences as you might have thought worthy of Notice; As I did not, nor got several other Letters which I expected, I cannot but suppose, they have been Intercepted at some of the Offices, or by some Accident prevented coming to my hands—I need not mention my Impatience to hear from you, and beg that you will write me by every Opportunity. I am D. S. &c.

G.W.

